Title: To James Madison from Joseph Jones, 21 July 1783
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Spring Hill. 21. July 1783
I find mine to you of the last week was not in Town in time for the Mail which it seems is now made up at ten o’Clock in the forenoon and is rather inconvenient for those of the Country near the Town as they cannot receive and answer letters the same week unless in Town. my letter will I presume go forward this week. I did suppose Congress wod. not again return to the City and shod. be sorry to hear they had done so unless invited or some step taken by the Executive to atone for the slight put on that Body. had I been present I shod. have opposed the removal at the time but having done so and the cause assigned I shod. not consent to return untill some concession or act of contrition on the part of the offenders authorised the measure the act of the Executive must be deemed the act of the state untill disclaimed or censured by the supreme authority and it is not probable this will be the consequence considering the composition of the present Assembly unless this conduct of Mr. D. shod. lessen the attachment of some of his adherents.
I know not yet whether I shall visit congress if I do I shall depart hence the begining of next month. I shall feel the inconvenience of the removal in the want of su[ch] good accommodations as I hoped and expected to get at my friend Mrs. House’s where if Congress have retd. or shall return I depend upon quarters of which the next post shall convey notice. The proclamation of ou[r] Executive has I am told given offence to the B. party and threats have been thrown out of calling for the council Books next Session with a view to censure the advisers of the measure. I am no prophet, but will venture to foret[ell] the person who attempts it will fail in his project and meet rather the censure than applause of the people. If the definitive treaty arrives before the meeting in the fall, I except we shall then have a long and warm Session. My Compliments to the Gents. of the Delegation
Yr aff Friend
Jos: Jones.
